PER CURIAM.
Sharon L. Blount appeals the district court’s order awarding summary judgment to Defendant in her employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Blount v. Thompson, No. CA-03-2042 (D.Md. filed Aug. 24, 2004 & entered Aug. 25, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED